El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
En este caso, se dictó una sentencia en rebeldía por el Secretario de la Corte de Distrito de Ponce por no haber formulado su contestación el demandado después de haber sido declaradas sin lugar sus excepciones previas. El ape-lante alega que la demanda no expresa una causa de acción puesto (1) que no alega la causa, o el origen del contrato ale-gado, (2) que la obligación del demandado se alega, si así puede considerarse, como una conclusión legal, (3) que no es suficiente con expresar que una persona hizo cesión de un crédito, sino que deben exponerse los hechos relativos a la cesión, y (4) que la demanda no determina que la deuda, esté vencida. La demanda enmendada es sustancialmente como sigue:
I.
“Que con fecha nueve de febrero del año mil novecientos tres, el Municipio, de Adjuntas ahora demandado en documento público y solemne, reconoció adeudar a Don Santiago López, la cantidad de *70seiscientos dólares, cincuenta y siete centavos, y a Don José L. Sobá la suma de doscientos novena dólares, procedentes ambas cantidades de obligaciones del Tesoro Municipal de Adjuntas pendientes de pago en dicha fecha.
II.
“Que Don Santiago López y Don José L. Sobá, cedieron a Don José Berdiel y Corvera, sus respectivos créditos que tenían pen-diente contra dicho Municipio de Adjuntas, ahora demandado, siendo el crédito cedido por Don Santiago López, el mismo que le corres-pondía ascendente a seiscientos dólares cincuenta y siete centavos y el cedido por Don José L. Sobá al citado Don José Berdiel y Cor-vera el que también tenía reconocido, montante a doscientos noventa dólares, sumando ambas cantidades cedidas la cantidad de ochocien-tos noventa dólares, cincuenta y siete centavos.
III.
“Qúe al cederse esos créditos por Don Santiago López y Don José L. Sobá al mencionado Don José Berdiel y Corvera se dió conocimiento de dicha cesión al Municipio de Adjuntas aquí deman-dado; y el citado municipio demandado al aprobar la transferencia de los referidos créditos de seiscientos dólares, cincuenta y siete centavos y doscientos noventa dólares, a favor de Don José Berdiel y Corvera, reconoció a éste como su acreedor directo por ambas par-tidas que totalizan la cantidad de ochocientos noventa dólares cin-cuenta y siete centavos.
IV.
“Que por escritura pública otorgada en esta ciudad de Ponce, P. R., el día veinte de noviembre de mil novecientos ocho, bajo el número sesenta y siete ante el Notario Don Carlos F. Chardón, el mencionado Don José Berdiel y Corvera, cedió a favor del deman-dante Don Miguel Berdiel y Feliciano la totalidad del crédito contra el Municipio de Adjuntas de que se hace referencia en los hechos precedentes, ascendente a ochocientos noventa dólares, cincuenta y siete centavos, y los intereses devengados y que se devenguen hasta el completo pago.
V.
“Que no obstante haberse acordado por el municipio demandado consignar en presupuesto la deuda en cuestión, que ahora se reclama, y a pesar de haberse practicado gestiones privadas para obtener el *71cobro de la cantidad adeudada ascendente a ochocientos noventa dólares y sus intereses, es lo cierto que hasta la fecha nada ha pagado el municipio deudor.
YI.
“Que teniendo como tiene el demandante una buena y legítima causa de acción, acude a esa Honorable Corte con la presente de-manda para h;acer efectivo su derecho, ya que esa Honorable Corte es la única competente.
“Por todo lo expuesto suplico a esa. Honorable Corte, se sirva admitir esta demanda, y en su día, previos los trámites legales dictar sentencia declarándola con lugar y condenando al Municipio de Ad-juntas, aquí demandado, al pago total de la. cantidad reclamada, o sea la suma de ochocientos noventa dólares, cincuenta y siete centavos, más los intereses legales de esa suma hasta el definitivo sol-vendo, imponiendo además a dicho municipio demandado las costas y desembolsos que se ocasionen por todos conceptos con motivo de esta acción, señalando como honorarios del abogado del demandante una cantidad razonable. L. Yordán Dávila, abogado del deman-dante. ”
El apelado no nos lia ayudado con la presentación de un alegato.
Con respecto a la primera cuestión se presume que existe causa en todo contrato. ‘Artículo 1244 del Códig’o Civil. El contrato ha sido admitido aunque se describe imperfecta-mente. Si la segunda proposición del apelante que discuti-remos más adelante no está bien fundada aparecería además que el municipio reconoció que debía la suma reclamada en cierto documento. La alegación quizás no es muy específica,, pero estamos de acuerdo con la alegación del apelado de-que cuando se ha registrado sentencia en rebeldía la mera rela-ción defectuosa de un elemento de la. causa de acción del demandante no constituye un fundamento de revocación. Alexander v. McDow, 108 Cal., 25. Si en realidad es defec-tuosa, la falta de alegación más específica quedó subsanada por la sentencia.
El apelante alega en su segunda proposición que el expre-sar que el municipio reconoció que debía es establecer una *72conclusión legal. Se dice algo más, o sea que el municipio reconoció la deuda en forma solemne. Creemos que estas son palabras corrientes que cualquier persona educada que no es abogado podía entender, y que si era necesaria una alegación más específica del contenido del documento, el de-mandado pudo haberla obtenido en la corte inferior.
En cuanto a la tercera cuestión creemos que es una expo-sición de hecho bien entendida decir que un crédito ha sido cedido, especialmente cuando la objeción ha sido formulada por primera vez después de dictada la sentencia.
También creemos que resulta claro de la alegación de la demanda y particularmente del párrafo quinto que la deuda está vencida.
Sostiene el apelante que el secretario no tenía derecho a registrar una sentencia en este caso y especialmente por una suma que no ha sido reclamada en la demanda. El derecho del secretario para dictar sentencia en una acción sobre cobro de cantidad es claro de acuerdo con el artículo 194, las resoluciones de este Tribunal y de California en cuyo Código existe un precepto parecido. R. H. Hoe & Co. v. The Puerto Rico Publishing Co., 10 D. P. R., 173; Hoffman v. Cuadrado, 19 P. R. R., 109; Shay v. Chicago Clock Company, 111 Cal., 549.
Convenimos con el apelante en que la sentencia es vaga al no especificar la fecha desde cuándo deben empezar a con-tarse los intereses, pero este defecto no puede afectar ál apelante. Era cuestión del demandante redactar su de-manda de modo más claro en cuanto al particular y cuando se solicite la ejecución él no puede recobrar más de la suma que claramente ha sido alegada. Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.